UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6223


CHRISTOPHER ALSOP,

                    Petitioner - Appellant,

             v.

WARDEN T. S. STEWART,

                    Respondent - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:19-cv-00971-PWG)


Submitted: October 1, 2020                                        Decided: October 8, 2020


Before DIAZ, HARRIS, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Alsop, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Christopher Alsop, a federal prisoner, appeals the district court’s order denying

relief on his 28 U.S.C. § 2241 petition in which he challenged his disciplinary conviction

for possession of unauthorized drugs. We have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Alsop v. Stewart,

No. 8:19-cv-00971-PWG (D. Md. Feb. 6, 2020). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2